[ex10001.jpg] [ex10001.jpg]







Return to 8-K [trico8k.htm]

Exhibit 10.1

August 24, 2007




Kistefos AS

Stranden 1

N-0250 Oslo

Norway

Attention: Christen Sveaas




Gentlemen:




This letter agreement is in reference to that certain Registration Rights
Agreement by and among Trico Marine Services, Inc. (the “Company”) and the
Holders named therein dated as of March 15, 2005 (the “Agreement”). Capitalized
terms not defined in this letter agreement have the meanings given them in the
Agreement.




1.

Under the Agreement, Kistefos AS (“Kistefos”) is the Holder of  2,915,800 shares
of Registrable Common Stock, of which 2,121,600 shares are included in
Registration No. 333-124478, which was declared effective by the Commission on
May 20, 2005 (the “Initial Shelf”).  The Initial Shelf does not include 794,200
additional shares (the “Additional Shares”) currently held by Kistefos. Kistefos
has advised the Company that it wishes to have all of its shares of Registrable
Common Stock included in a shelf registration statement.




2.

The Company has advised Kistefos that it intends to withdraw the Initial Shelf
as permitted by the Agreement and file a “universal” shelf registration under
which it is willing to include re-sales from time to time of previously issued
shares of Common Stock held by Holders under the Agreement (the “Subsequent
Registration”). The Company and Kistefos agree that: (a) all of the 2,915,800
shares of Registrable Common Stock held by Kistefos (or such other lesser number
of shares of Registrable Common Stock as Kistefos shall then beneficially own)
shall be included in the Subsequent Registration as if it were a requested
registration by Kistefos under Section 3(a) of the Agreement, and the inclusion
of such shares shall have the benefit of, and be subject to,  all of the terms,
conditions, rights and limitations of the Agreement applicable to a registration
requested by Kistefos pursuant to Section 3(a) of the Agreement; and (b) each
underwritten takedown of Registrable Common Stock by Kistefos under the
Subsequent Registration, if any,  shall be subject to the provisions of  the
Agreement, including without limitation, Section 7 of the Agreement (other than
Section 7(b) which shall expressly not apply to any underwritten takedown of
Kistefos' shares.)




3.

The Company and Kistefos acknowledge and agree that this letter agreement shall
serve as: (a) the notice from the Company contemplated by the first sentence of
Section 4 of the Agreement; (b) the notice from Kistefos contemplated by the
second sentence of Section 4 of the Agreement with respect to the shares of
Registrable Common Stock held by Kistefos; (c) Kistefos’s consent under Section
3(b) that the Subsequent Registration shall cover  Company securities designated
by the Company in its discretion; and (d) Kistefos’s waiver of its right to
withdraw inclusion of its shares of Registrable Common Stock under proviso (C)
to Section 3(a) of the Agreement.




4.

The Subsequent Registration effected by the Company pursuant to this letter
agreement shall be counted as a registration statement effected pursuant the
Section 3(a) of the Agreement.




5.

Except as specifically modified by this letter agreement, the Agreement shall
remain in full force and effect in accordance with its terms.








3200 Southwest Freeway, Suite 2950  |  Houston, Texas 77027  |  (713) 780-9926




--------------------------------------------------------------------------------













Please signify your agreement to the foregoing by signing this letter agreement
in space provided below and returning it to the undersigned.







 

 

Trico Marine Services, Inc.

 

 

 

 

 

By:

/s/ Rishi Varma

 

 

Name:

Rishi Varma

 

 

Title:

Chief Administrative Officer,

 

 

 

VP & General Counsel

 




Agreed as of the date first written above.







 

Kistefos AS

 

 

 

 

By:

/s/ Age Korsvold

 

Name:

Age Korsvold

 

Title:

Managing Director

 








          3200 Southwest Freeway, Suite 2950   .  Houston, Texas  77027-7523   .
 (713) 780-9926   .  FAX (713) 780-0062


